Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                    Detailed Action
                                       Canceled Claims

Claims 5, 12, 19 and 20 are cancelled. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 2, 4, 6-9, 11, 13-16, 18, 21, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (10,198,634).

     With respect to claim 1, Zhou teaches  a computer implemented method for tracking multiple targets (col. 8, lines 25-35), comprising:

 identifying a plurality of targets col. 37, lines 5-15 based on a plurality of images obtained by an image sensing device (camera), see col. 8,  lines 65 – col. 9, line 22. Zhou teaches that the image sensing device is carried by a UAV, see col. 8, lines 23-35.
Zhou teaches determining (via motion controller described at col. 37, lines 25-27) a target group of two or more targets, see col. 37, lines 42-50 for selecting dimensions (size) of the targets (see col. 37, lines 20-25 and  lines 50-57), wherein the target is among a plurality of targets. Zhou teaches a controller the UAV to track the group as it moves, see col. 38, lines 20-25.

     With respect to claims 2,  9 and 16,  Zhou teaches a motion controller for selecting two or more targets based on a state of size, shape or movement characteristics, see col. 37, lines 55-60.


    With respect to claims 4, 11 and 18, Zhou teaches  determining, via a control module,  a group state based on the state of the targets which could be the targets size, shape or movement characteristics. See col. 37, lines 50-60.

     With respect to claims 6 and 13, Zhou teaches  wherein the target group states is at least one of  a size, velocity (speed) or orientation, see col. 37, lines 50-60.

     With respect to claims 7 and 14, Zhou teaches making adjustments (updates) to the motion controller col. 41, lines 45-55.  The motion controller is the device used for tracking the target group. Zhou teaches a controller the UAV to track the group as it moves, see col. 38, lines 20-25.

     With respect to claim 8, Zhou teaches  a tracking system illustrated by figures 1 and 30.  Zhou  inherently teaches a  memory (storage) for storing computer programs and algorithms, see  col. 12, lines 45-57 and col. 13, lines 20-30.  Moreover, Zhou teaches identifying a plurality of targets col. 37, lines 5-15 based on a plurality of images obtained by an image sensing device (camera), see col. 8,  lines 65 – col. 9, line 22. Zhou teaches that the image sensing device is carried by a UAV, see col. 8, lines 23-35.
Zhou teaches determining (via motion controller described at col. 37, lines 25-27) a target group of two or more targets, see col. 37, lines 42-50 for selecting dimensions (size) of the targets (see col. 37, lines 20-25 and  lines 50-57), wherein the target is among a plurality of targets. Zhou teaches a controller the UAV to track the group as it moves, see col. 38, lines 20-25.
     .
    With respect to claim 15, Zhou inherently teaches at least one computer readable storage media such as the storage media described  at col. 14, lines 35-45, for storing instructions (computer programs and algorithms as set forth at col. 12, lines 45-57 and col. 13, lines 20-30) wherein the method comprises: identifying a plurality of targets col. 37, lines 5-15 based on a plurality of images obtained by an image sensing device (camera), see col. 8,  lines 65 – col. 9, line 22. Zhou teaches that the image sensing device is carried by a UAV, see col. 8, lines 23-35.
Zhou teaches determining (via motion controller described at col. 37, lines 25-27) a target group of two or more targets, see col. 37, lines 42-50 for selecting dimensions (size) of the targets (see col. 37, lines 20-25 and  lines 50-57), wherein the target is among a plurality of targets. Zhou teaches a controller the UAV to track the group as it moves, see col. 38, lines 20-25.

    With respect to claim  21, Zhou teaches a target state of proximity tracking lateral distances between targets and their relative positions,  see col. 38, lines 4-9. 

     With respect to claim 23, Zhou teaches  determining (via motion controller described at col. 37, lines 25-27) a target group of two or more targets, see col. 37, lines 42-50 for selecting dimensions (size) of the targets (see col. 37, lines 20-25 and  lines 50-57), wherein the target is among a plurality of targets. Zhou further teaches a controller for controlling  the UAV to track the group as it moves, see col. 38, lines 20-25.

     With respect to claim 24, Zhou teaches a controller for controlling  the UAV to track the group as it moves, see col. 38, lines 20-25.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhou in view of Lam (2007/0183783).

      Zhou teaches all of the subject matter upon which the claim depends, including the selection of targets, see col. 37.  Zhou does not specifically set forth the selection of a primary target. 

    Lam teaches a submarine which causes a UAV to be launched therefrom to survey an area 32 for multiple targets. Lam teaches the selection of targets of interest above other targets. 
     Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teaching of Lam to designate a “primary” target as one called the highest target of interest for purposes of tracking and engaging the targets which have been determined and selected as set forth by Zhou.


Claim(s)  22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Ben-Asher.

     With respect to claim 22, Zhou teaches the use of weighting factors, see col. 37, lines 60-63, however there is no discussion of a weighted average.
     Ben-Asher teaches  a  computer implemented method, (see para. 40)  the method being implemented by control systems as set forth in paras. 5 and 6. The method is for tracking multiple targets both moving and still, see para 39. Ben-Asher teaches  identifying the plurality of targets by a first sensor, see para. 39 based on a plurality of images (multiple frame sets of live video feed) or in the alternative, multiple images taken from neighboring UAVs working in concert to identify targets. 
Ben-Asher teaches a second sensor on each of the UAVs for tracking multiple targets T1- Tn .  Ben-Asher teaches a metrical routing algorithm (paragraph 44) and other algorithms for controlling the velocity and direction of the UAV (paras. 24 and 25).  The algorithms work in tandem to track or determine two or more target groups as the groups move.
     Ben-Asher teaches a task assignment algorithm (TA)(para. 69)  for tracking the group of targets as they move. The task algorithm reassigns the attack targets based on proximity of the different UAVs and the multiple attack targets. 
     Ben-Asher teaches a weighted function r3jk   which is based on the relative distance between UAVj  and UAVk
     Since Zhou and Ben-Asher are directed to controlling UAV’s to monitor  a plurality of targets, the purpose of using a weighted average  of the target states would have been recognized by Zhou as set forth by Ben-Asher.
     It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify the processor (para. 38, lines 24) and /or control motor (para. 37, line 27) to take a weighted average using weighting factors, for the purpose of determining the state of the target group (for example, distance), as set forth by Ben-Asher.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664